Citation Nr: 0610899	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-22 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York

THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disorder, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision in 
which the RO denied service connection for tinnitus and for a 
chronic skin disorder as due to herbicide exposure.  The 
veteran filed a notice of disagreement (NOD) in February 2004 
and the RO issued a statement of the case (SOC) in June 2004.  
The veteran filed his substantive appeal (via a VA-9, Appeal  
to the Board of Veterans' Appeals) in June 2004.

For the reasons expressed below, the matter on appeal is 
being remanded the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required..


REMAND

The Board's review of the medical evidence of record warrants 
a further remand of these matters, even though such action 
will, regrettably, further delay a decision on the remaining 
matters on appeal.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In his June 2004 VA-9, the veteran stated that in 1966, in 
Thailand, he sustained a head injury resulting in an ear 
injury.  Service medical records in the file reflect no 
record of treatment for a head injury in 1966.  In July 2003 
the National Personnel Records Center (NPRC) responded that 
it had mailed the medical and dental service medical records 
to the RO.

The veteran stated that in 1968, he received treatment for 
the head injury at the VA Medical Center (VAMC) in Buffalo, 
New York.  The veteran contends that those medical records 
are not associated with the claims file.  

The veteran further alleges that in 2003, he was referred 
from the Community Based Outpatient Clinic (CBOC) Dunkirk to 
the VAMC in Buffalo, New York where he received treatment for 
a skin disorder from August to October 2003.  These described 
records are not associated with the claims file.  The Board 
finds that additional action to locate the 1968 and 2003 VAMC 
records is warranted.  Careful review of the claims file 
reveals that, the RO did not request the VAMC records.

The RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes no outpatient treatment records for tinnitus or a 
skin disorder from the CBOC Dunkirk or the VA Medical Center 
(VAMC) in Buffalo New York, specifically treatment records 
for tinnitus in 1968 and treatment records for a skin 
disorder in 2003.  Hence, the RO must obtain all outstanding 
pertinent medical records from the CBOC Dunkirk for treatment 
of tinnitus in 1968 and all outstanding pertinent medical 
records from VAMC in Buffalo, New York, for treatment of a 
skin disorder in 2003, following the procedures prescribed in 
38 C.F.R. § 3.159 (2005) as regards requesting records from 
Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession.  Any notice from the RO should 
also notify the veteran of the five elements of a service 
connection claim, as recently set forth in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006).    The RO should request that the veteran provide 
specific authorization to enable it to obtain relevant 
records from S. Carroll, M.D. (a physician that reportedly 
told the veteran that it is more likely than not that the 
right ear disorder including residuals of a right ear injury 
(claimed to have resulted in tinnitus) developed from the 
1966 head injury.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans  Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should obtain from the CBOC 
Dunkirk medical records of treatment for 
tinnitus in 1968, from the Buffalo VAMC 
pertaining to treatment for a skin 
disorder in 2003.  In requesting these 
records, the RO should follow the 
procedures of 38 C.F.R. § 3.159, as 
regards requesting medical records from 
Federal facilities.  All records and/or 
responses received should be associated 
with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
claim on appeal that is not currently of 
record.  The RO should request that the 
veteran provide specific authorization to 
enable it to obtain relevant records from 
S. Carroll, M.D. (a physician that 
reportedly told the veteran that it is 
more likely than not that the right ear 
disorder including residuals of a right 
ear injury (claimed to have resulted in 
tinnitus) developed from the 1966 head 
injury.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  Further, the 
RO's letter should request that the 
veteran furnish pertinent evidence in his 
possession, notify him of the five 
elements of a service connection claim 
(as set forth in Dingess/Hartman, cited 
to above), and clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for tinnitus and for a 
skin disorder in light of all pertinent 
evidence and legal authority.

6.  If any benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
all additional evidence and legal 
authority considered, as well as clear 
reasons and bases for the RO's 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims  must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


